Citation Nr: 0302643	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  97-20 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to October 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for an 
acquired psychiatric disorder.

The veteran did not submit a notice of disagreement within 
one year of notification of a May 1988 RO rating decision 
denying service connection for an acquired psychiatric 
disorder.  While it is apparent that the RO reopened the 
veteran's claim and adjudicated it on the merits, the Board 
of Veterans' Appeals (Board) has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's action.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.

In a January 2003 written brief presentation, the veteran's 
representative noted that no report of contact was of record 
to support a finding that the veteran had canceled his 
request for an RO hearing.  The Board notes that an October 
10, 1997, report of contact, associated with the claims file, 
confirms that the veteran's representative spoke to the 
veteran and that the veteran requested that his hearing be 
canceled.  No subsequent hearing request has been submitted.

The decision below reopens the veteran's claim for service 
connection for a psychiatric disorder.  The Board will 
undertake additional development on that issue pursuant to 
authority granted by 38 C.F.R. §19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by 38 C.F.R. § 20.903 (2002)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
claim for entitlement to service connection for a psychiatric 
disorder.






FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of a May 1988 RO rating 
decision denying service connection for an acquired 
psychiatric disorder. 

2.  Since the May 1988 unappealed RO denial of the claim for 
service connection for an acquired psychiatric disorder, 
evidence was submitted which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matters under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The May 1988 RO determination that denied a claim for 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).

2.  Evidence submitted since the May 1988 RO rating decision 
denying service connection for an acquired psychiatric 
disorder, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

As noted above in the introduction, this decision reopens the 
claim and the Board is undertaking further development in 
compliance with the VCAA.

Background

The veteran was on active duty from April 1987 to October 
1987.  Service medical records show that, in September 1987, 
he reported to a non-military crisis mental health clinic.  
He was very upset at the time and talked of suicide.  He 
related that he was absent without leave from the Navy in San 
Diego for 3 days and that he wanted to "work things out."  
Upon the clinic's suggestion, the veteran had tried to 
contact his ship's chaplain for the past three days but was 
unsuccessful.  Upon returning to the clinic, he continued to 
be suicidal and depressed as well as being fearful.   He 
agreed to turn himself in at the local military recruiter's 
office.  

A military psychiatric assessment noted a two week 
unauthorized absence, and the veteran's description of 
suicidal feelings.  The veteran indicated his home feelings 
had resolved, but that he remained anxious and irritable.  He 
said he feared he would attempt suicide if he were returned 
to duty.  He indicated that on-ship he was unable to sleep, 
irritable, unhappy, anorexic and constipated.   Other 
stressors included separation from his wife of 1 1/2 years and 
the recent birth of his son.  He was noted to have a history 
of a very close dependent relationship with his mother and 
father.  He reported no prior psychiatric problems, no 
problems with school or socially, and no history of alcohol 
or drug abuse.  On mental status examination, he was somewhat 
effeminate and dramatic in style, but soft-spoken and 
cooperative.   His affect was anxious and congruent and to 
his stated mood of anxious.  His thoughts centered on his 
current stressors.  He was ambivalent about suicide.  Stream 
of thought was logical.  There was no perceptual distortion.  
Insight and judgment were adequate.  The impressions were 
histrionic personality disorder, adjustment disorder with 
anxious and depressed mood secondary to the stated stressors, 
character disorder, and rule out atypical anxiety disorder.  
The plan was a brief admission for stabilization.

September 1987 records of military psychiatric counseling 
show that the veteran reported to an emergency room after two 
weeks of unauthorized absence from command.  He reported he 
had been suicidal, but denied having any plan to kill himself 
or having attempted to kill himself.  He described the recent 
birth of a son and marital tension since entering service.  
He described a history of dependent behavior.  For example, 
he had never been away from home before entering boot camp.  
Mental status examination revealed that he was young-
appearing, with mild psychomotor agitation in his speech.  He 
reported that his mood was "pretty good."  Affect was 
anxious and euthymic.  There was no evidence of psychosis.  
The records contain a notation that the veteran was not 
depressed.  The assessment was that the veteran was immature, 
dependent, and unable to cope.  The clinician provider felt 
that the veteran's suicide risk was low, but that it was 
likely the veteran would go on unauthorized absence if he 
were returned to command.  The recommendation was an 
administrative separation.  

At the time of the veteran's service separation examination 
in October 1987, psychiatric evaluation was reported as 
normal.

In June 1988, the RO notified the veteran by letter of a May 
1988 RO rating decision denying service connection for an 
acquired psychiatric disorder.  The claim was denied on the 
ground that the veteran had a personality disorder rather 
than an acquired psychiatric disorder during service.  The 
veteran did not submit a notice of disagreement within one 
year of notification of the rating decision.

In November 1996, the veteran submitted an application to 
reopen the claim for service connection "nervous 
disorder/anxiety/depression."  The evidence received in 
support of the application to reopen includes the following:

A September 1988 report and October 1988 evaluation conducted 
at the behest of the U.S. Postal service indicates that the 
veteran was considered "severely handicapped" due to 
"emotional illness," apparently in light of his in-service 
diagnoses of personality disorder and adjustment disorder.  
This report indicates that, in October 1988, after a brief 
period of "rehabilitation," the veteran's mental health 
status was found to be within normal limits.  He was hired on 
a permanent basis.   

In December 1993, the veteran was referred by his private 
family physician for psychiatric treatment with J.R., M.D., 
M.P.H.  Dr. J.R. began treating him in November 1993, and in 
December 1993 he began to receive psychiatric medication.  
The veteran remained under Dr. J.R.'s care for several years 
thereafter.   The veteran's private physician's records and 
Dr. J.R.'s records both include running diagnoses of 
depression, without diagnosis of a personality disorder.

In December 1995, the veteran was admitted to a private 
hospital for psychiatric treatment.  The diagnosis on 
admission was Axis I: major depression and dysthymia; and 
Axis II: passive dependent personality traits.  The diagnosis 
at discharge was major depression, recurrent, and an explicit 
finding of no personality disorder.  These diagnoses were 
rendered by psychiatrists other than Dr. J.R.  The discharge 
summary noted a long history of previous depression, 
difficulties at work, a loss of energy and interest, and 
suicidal ideation.  

A psychiatric report prepared for the United States Postal 
Service in May 1996 indicates that the veteran began to have 
employment problems in 1991, after a fellow employee with 
whom he did not get along was promoted and then became his 
supervisor.  After recitation of the veteran's employment 
history, the Axis I diagnosis was occupational problem, and 
the Axis II diagnosis was personality disorder, not otherwise 
specified.

In March 1997, Dr. J.R. wrote to VA on behalf of the veteran.  
He indicated diagnoses of major depression, recurrent, 
without psychotic features.  The Axis II diagnosis was no 
evidence of personality disorder.  Dr. J.R. wrote that in the 
4 years he had treated the veteran he had seen no evidence of 
a personality disorder.  He noted the service medical records 
labeling the veteran as having a histrionic personality 
disorder and recommending him for separation.  He noted that 
there was no reference to any psychological testing to 
support this diagnosis.  He asserted that what he could read 
of the clinical record was consistent with depression.  He 
asserted that he had sufficient information to allow a safe 
interpretation of what transpired at the time the service 
medical records were prepared.  In his view, the veteran 
presented wanting a discharge from service, and a convenient 
label was affixed to facilitate that objective.  He noted 
that if any remaining question persisted about a possible 
Axis II condition, the veteran could be tested in any 
psychologist's office.

In May 1997, the veteran underwent a VA psychiatric 
examination for the purpose of determining whether his 
symptoms in service were early manifestations of his current 
diagnosis.  The examiner prepared a detailed, six-page 
typewritten report on his findings.  The report included a 
detailed past psychiatric history, including a recitation of 
the veteran's service medical records and post-service 
treatment, the veteran's contention that he first became 
depressed during service, his family history and psychosocial 
history, his current subjective complaints, and the objective 
findings on examination.  However, much of the above-
described evidence has been received since the time of the 
May 1997 VA psychiatric examination.

In summarizing his findings, the examiner noted that the 
veteran gave a history of symptoms consistent with a major 
depressive disorder, and that he had been under treatment for 
this condition since at least 1991.  He was currently on a 
mood stabilizer along with an antidepressant and, at least as 
of the fall of the previous year, his treating physician, Dr. 
J.R., felt that he was capable of working in his position 
with the U.S. Post Office.  The veteran had stated that he 
first began feeling depressed when he was in the military in 
1987 in boot camp.  The record reflected that he was seen and 
hospitalized briefly after going AWOL, and at that time his 
symptoms were felt to be consistent with adjustment disorder 
and a personality disorder.  Given that during service the 
veteran was not treated with psychotropic medication, and was 
hospitalized only briefly, and since there were external 
stressors including difficulty in his marriage along with 
separation from his newly born son and a significant dislike 
of the military, the examiner opined that adjustment disorder 
appeared to be an appropriate diagnosis.  In the examiner's 
view, this was further established by virtue of the fact that 
after leaving service, the veteran apparently worked without 
difficulty on a temporary basis with the U.S. Post Office, a 
pizza parlor, at a hospital and then again with the Post 
Office for several years before he began to have difficulty 
with a supervisor and developed symptoms of significant 
depression.  At least up until 1990, he did not receive any 
psychiatric treatment, and if in fact the symptoms that 
occurred during his service in the Navy were reflective of a 
major depressive disorder, one would have expected that he 
would continue to be depressed after discharge and that he 
would have sought treatment.  The examiner concluded that, 
for these reasons, the veteran's current major depressive 
disorder did not appear to be related to the suicidal 
thoughts and symptoms of adjustment disorder that he was 
having in 1987 as a member of the military.  The examiner 
added that the veteran did appear to have some symptoms 
consistent with a passive dependent personality disorder.

The examiner's diagnoses were Axis I: Major depressive 
disorder, under treatment and in partial remission; Axis II: 
Passive dependent personality traits; Axis IV: Unempolyment; 
and Axis V: current Global Assessment of Functioning 
estimated to be 56 with moderate difficulty in social and 
occupational functioning on the basis of his major depressive 
disorder, which was not felt to be related to military 
service.  The examiner concluded that the symptoms that the 
veteran was having during service in 1987 were not an early 
manifestation of his current symptoms.

Law and Regulations

Following notification of an initial review and adverse 
determination by the regional office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105;  38 
C.F.R. §§ 3.104(a), 3.156.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing for veteran's 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran did not submit a notice of disagreement within 
one year of notification, in June 1988, of a May 1988 RO 
rating decision denying service connection for an acquired 
psychiatric disorder.  Thus, the May 1988 RO rating decision 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002).  The 
claim was denied on the ground that the veteran had a 
personality disorder rather than an acquired psychiatric 
disorder during service.  

Since that time the RO has received numerous post-service 
treatment records with diagnoses of depression.  In addition, 
in a March 1997 letter, his treating private psychiatrist, 
Dr. J.R., opines that the veteran presented wanting a 
discharge from service; that a convenient label was affixed 
to facilitate that object; and that what could be read of the 
in-service clinical records was consistent with depression.  
This evidence was not previously before agency decisionmakers 
and bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, the evidence submitted since the May 1988 RO rating 
decision denying service connection for an acquired 
psychiatric disorder, which was the last final denial with 
respect to this issue, is new and material; the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).




ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include depression, is reopened; the appeal is 
granted to this extent only.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

